Citation Nr: 0200023	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  97-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include a rash claimed as the result of Agent 
Orange exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a chronic ulcer 
disorder claimed as the result of Agent Orange exposure.  

4.  Entitlement to service connection for a chronic prostate 
disorder claimed as the result of Agent Orange exposure.  

5.  Entitlement to service connection for a left wrist 
disorder to include a cyst claimed as the result of Agent 
Orange exposure.  

6.  Entitlement to service connection for a chest disorder to 
include a cyst claimed as the result of Agent Orange 
exposure.  

7.  Entitlement to service connection for an eye disorder 
claimed as the result of Agent Orange exposure.  

8.  Entitlement to service connection for blackouts claimed 
as the result of Agent Orange exposure.  

9.  Entitlement to service connection for stiff-man syndrome 
claimed as the result of Agent Orange exposure.  

10.  Entitlement to service connection for gout claimed as 
the result of Agent Orange exposure.  

11.  Entitlement to service connection for a hernia claimed 
as the result of Agent Orange exposure.  

12.  Entitlement to service connection for hypertension 
claimed as the result of Agent Orange exposure.  

13.  Entitlement to service connection for chronic sleep 
disorder.  

14.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's anxiety reaction to include the 
issue of whether the May 1996 reduction of the evaluation for 
that disability from 50 to 10 percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  In March 1996, the Columbia, South Carolina, Regional 
Office (RO) proposed to reduce the disability evaluation for 
the veteran's service-connected anxiety reaction from 50 
percent to noncompensable due to the veteran's failure to 
report for a scheduled Department of Veterans Affairs (VA) 
examination for compensation purposes.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 RO decision which, in 
pertinent part, reduced the evaluation for the veteran's 
anxiety reaction from 50 percent to 10 percent as of August 
1, 1996 and denied service connection for post-traumatic 
stress disorder (PTSD).  In December 1996, the RO denied 
service connection for a chronic skin disorder to include a 
rash, a chronic ulcer disorder, a chronic prostate disorder, 
a left wrist disorder to include a cyst, a chest disorder to 
include a cyst, an eye disorder, blackouts, stiff-man 
syndrome, gout, a hernia, hypertension, and a chronic sleep 
disorder claimed as the result of Agent Orange exposure.  In 
December 2000, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDING OF FACT

The veteran manifested chronic dermatitis during active 
service and following service separation.  


CONCLUSION OF LAW

Chronic dermatitis was incurred during wartime service.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
skin disorder, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statement of the case and the supplemental statements 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  The veteran was afforded hearings 
before both VA hearing officers and the undersigned Member of 
the Board.  The hearing transcripts are of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

The veteran's service medical records reflect that he was 
treated for skin complaints on several occasions.  Treatment 
entries dated in October 1967 convey that the veteran 
exhibited patches of lichenified skin on his neck.  An 
impression of questionable lichen planus was advanced.  A 
November 1967 biopsy evaluation revealed non-specific chronic 
dermatitis.  A June 1968 treatment entry states that the 
veteran exhibited a licheniform lesion on his neck.  The 
veteran's history of chronic non-specific dermatitis was 
noted.  A September 1968 treatment entry reflects that the 
veteran had a reoccurrence of dermatitis on his neck.  

An August 1981 VA hospital summary states that the veteran 
was diagnosed with atopic dermatitis.  A February 1985 VA 
treatment record reports that the veteran presented a history 
of a scaly skin rash of nineteen years' duration.  The 
veteran was diagnosed with tinea corporis.  An April 1985 VA 
treatment record indicates that the veteran was diagnosed 
with nummular eczema.  VA clinical documentation dated in 
July, August, and September 1985 indicates that the veteran 
presented a fifteen-year history of atopic dermatitis or 
eczema.  Treating VA medical personnel advanced impressions 
of dermatitis, atopic dermatitis, and eczema.  

A September 1993 VA treatment record states that the veteran 
complained of a chronic rash of twenty years' duration.  A 
diagnostic impression of eczema was advanced.  A February 
1994 VA treatment record reflects that the veteran was again 
diagnosed with atopic dermatitis.  A September 1995 VA 
treatment record notes that the veteran complained of a 
chronic rash.  

An April 1997 VA hospital summary reports that the veteran 
was diagnosed with eczema.  At a May 2000 VA examination for 
compensation purposes, the veteran reported that he had 
eczema for which he used a prescribed ointment.  The veteran 
was diagnosed with chronic eczema and dermatitis.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was diagnosed with chronic dermatitis during 
active service and at the most recent VA examination for 
compensation purposes of record.  In view of the continuity 
of the veteran's symptomatology and given the absence of any 
evidence to the contrary, the Board concludes that service 
connection is now warranted for chronic dermatitis.  



ORDER

Service connection for chronic dermatitis is granted.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD, a chronic ulcer disorder, a chronic prostate disorder, 
a left wrist disorder to include a cyst, a chest disorder to 
include a cyst, an eye disorder, blackouts, stiff-man 
syndrome, gout, a hernia, hypertension, and a chronic sleep 
disorder and the record supports restoration of a 50 percent 
evaluation for his service-connected anxiety reaction.  He 
contends that: PTSD was precipitated by his Vietnam combat 
experiences; the other claimed disabilities were manifested 
secondary to Agent Orange exposure; and his anxiety reaction 
has not improved.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  See also Moreau v. Brown, 9 Vet. App. 389 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam between 
February and October 1968.  While in Vietnam, he was attached 
to the Army's 670th Transportation Company.  A February 1983 
VA hospital summary states that the veteran complained of 
PTSD symptoms.  An impression of questionable PTSD was 
advanced.  An April 1995 VA treatment record relates that the 
veteran complained of Vietnam-related flashbacks and dreams 
and associated insomnia.  The report of the March 1995 VA 
examination for compensation purposes notes that the veteran 
related being involved in repeated ambushes while stationed 
in the Republic of Vietnam.  At a March 1998 hearing before a 
VA hearing officer, the veteran testified that he experienced 
numerous stressful events while stationed in the Republic of 
Vietnam.  He recalled that: he drove a vehicle in convoys 
which came under enemy sniper fire; a truck which he was 
driving ran over the head of a Vietnamese child; he witnessed 
the death of his friend George Campbell, a member of his 
unit, when the man's fuel tanker exploded near De Lok, 
Vietnam; and he witnessed the accidental death of Kelsey 
Layton who was killed when his weapon misfired.  In reviewing 
the record, the Board observes that the veteran has not been 
requested to submit a written statement delineating the 
specific psychosocial stressors supporting his claim of 
entitlement to service connection for PTSD.  The veteran's 
testimony and statements as to his stressful events have not 
been submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  

The veteran's service medical records reflect that he was 
seen for gastrointestinal complaints on several occasions.  A 
January 1968 treatment record states that the veteran 
complained of ulcer-like symptoms.  A February 1968 upper 
gastrointestinal series revealed duodenal bulb deformity with 
no evidence of an active ulcer crater.  An undated treatment 
entry relates that the veteran "has ulcers."  An August 
1974 VA upper gastrointestinal series revealed a slightly 
spastic and deformed duodenal bulb and no evidence of an 
active ulcer crater or niche.  A July 1994 VA hospital 
summary reflects that the veteran presented a subjective 
history of peptic ulcer disease.  VA treatment records dated 
in November 1995 and December 1995 state that the veteran was 
diagnosed with peptic ulcer disease.  A March 1997 VA 
treatment record conveys that the veteran was being treated 
for peptic ulcer disease with Pepcid.  A March 1997 VA upper 
gastrointestinal endoscopic evaluation showed focal erythema 
in the duodenal bulb and no erosions or ulcers.  An April 
1997 VA hospital summary states that the veteran was 
diagnosed with and treated for a Helicobacter pylori 
infection.  A contemporaneous upper gastrointestinal series 
was reported to show a duodenal bulb scar.  The report of a 
March 2000 VA examination for compensation purposes notes 
that the veteran's claims files were not available for 
review.  The examiner did not identify either the veteran's 
service-connected regional ileitis or any chronic 
gastrointestinal disorder including peptic ulcer disease.  As 
noted above, the Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
further VA evaluation would be helpful in resolving whether 
the veteran has a chronic ulcer disease or any chronic 
residuals of his apparent inservice ulcer.  

A July 1967 Army treatment record reflects that the veteran 
was diagnosed with a hernia.  A September 1981 VA hospital 
summary states that the veteran was diagnosed with acute 
prostatitis.  A July 1994 VA hospital summary reflects that 
the veteran presented a history of prostatitis.  A December 
1995 VA treatment record states that the veteran reported a 
history of prostate cancer.  A March 1997 VA 
gastroenterological evaluation notes that the veteran had a 
history of "PSA."  At the March 1998 hearing on appeal, the 
veteran testified that he had developed a prostate disorder 
approximately eighteen months' prior to the hearing.  He was 
unsure as to whether he had prostate cancer.  The report of a 
March 1998 VA examination for compensation purposes states 
that a genital/rectal evaluation was deferred.  Such an 
examination would be helpful in resolving the issues of the 
veteran's entitlement to service connection for both a 
chronic prostate disorder and a hernia.  

The veteran's claims for service connection have apparently 
not been considered under the VCAA.  Therefore, the claims 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In reviewing the reports of the VA examinations for 
compensation purposes conducted in March 1995, November 1996, 
and May 2000, the Board observes that the examiners were not 
provided with the veteran's claims files for review.  The 
physicians noted that the veteran's current or recent alcohol 
use hampered their ability to accurately ascertain his 
current psychiatric disability picture.  Varying diagnoses 
have been reported to account for the psychiatric symptoms 
present and the RO has determined that a higher rating is not 
in order as the anxiety reaction is not responsible for the 
current psychiatric symptoms.  Applicable regulations provide 
that if the diagnosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  If it is not clear from the available 
records what the change of diagnosis represents, the rating 
agency shall return the report to the examiner for a 
determination.  38 C.F.R. § 4.125(b).  Compliance with this 
regulation in the instant case requires an additional 
examination.  The Court has held that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide information as to all treatment of 
his claimed PTSD, chronic ulcer disorder, 
chronic prostate disorder, left wrist 
disorder, chest disorder, eye disorder, 
blackouts, stiff-syndrome, gout, hernia, 
hypertension, chronic sleep disorder and 
service-connected anxiety reaction 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The veteran should be requested to 
submit a written statement which conveys 
the specific psychosocial stressors which 
he alleges precipitated his PTSD.  All 
information provided by the veteran should 
be as complete as possible and include all 
relevant dates, places, and unit 
assignments.  

3.  The RO should then submit the 
veteran's testimony and statements as to 
his alleged inservice stressors to the 
USASCRUR for verification.  

4.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after November 
1999 be forwarded for incorporation into 
the record.  

5.  The RO should then schedule the 
veteran for a psychiatric examination in 
order to determine the nature and severity 
of any psychiatric disability found 
together with the appropriate 
diagnosis(es) thereof.  All indicated 
tests and studies, including psychological 
testing, should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressors supporting such a diagnosis  The 
claims folder must be made available to 
the examining physician.  If a psychiatric 
disorder other than PTSD or anxiety 
neurosis is found to be present, the 
examiner must review the entire record and 
make a determination as to whether the new 
diagnosis represents progression of the 
prior diagnosis of anxiety disorder, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The rationale for all 
opinions should be fully set forth.

6.  Arrangements should also be made to 
have appropriate VA examinations conducted 
in order to determine the current nature 
of any chronic gastrointestinal, 
dermatological, ophthalmologic, 
genitourinary, vascular, orthopedic, and 
neurologic disorders present together with 
the proper diagnosis thereof.  The 
appropriate examiner or examiners should 
express an opinion for the record as to: 
(1)  whether it is at least as likely as 
not that the relevant identified physical 
disabilities were initially manifested 
during active service or are etiologically 
related to either Agent Orange exposure or 
the veteran's service-connected disorders; 
and (2) whether any of the identified 
disabilities increased in severity due to 
the service-connected disorders.  The 
reasoning for the opinions expressed 
should be explicitly set forth.  The 
claims files, including a copy of this 
REMAND, should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

7.  The RO must then review the claims 
files and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

8.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD, a chronic 
ulcer disorder, a chronic prostate 
disorder, a left wrist disorder to 
include a cyst, a chest disorder to 
include a cyst, a eye disorder, 
blackouts, stiff-man syndrome, gout, a 
hernia, hypertension, and a chronic sleep 
disorder and an evaluation in excess of 
10 percent for his anxiety reaction to 
include the issue of whether the May 1996 
reduction of the evaluation for that 
disability from 50 to 10 percent was 
proper with express consideration of the 
applicability of 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. §§ 3.304(f), 3.310(a), 
3.344, 3.655, 4.1, 4.2, 4.13, 4.125 
(2001); and the Court's holdings in Allen 
v. Brown, 7 Vet. App. 439 (1995) 
(concerning secondary service connection 
via aggravation) and Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the claims 
remain denied, the veteran and his 
accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

